DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
No prior art is being applied to Claim 19 because the prior art does not disclose or make obvious the feature of a compensation receiving coil mounted on the stator element, which is configured to receive electromagnetic alternating fields, the compensation receiving coil including a first counteractive winding and a second counteractive winding in direct electrical communication with the first counteractive winding, the second counteractive winding located completely radially outwardly of the first counteractive winding and having a winding direction different from a winding direction of the first counteractive winding, in the combination, as currently claimed, and as best understood.
Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive.
First, any rejections not repeated are considered withdrawn in view of applicant’s amendments and/or arguments. 

As to the arguments on pages 12-23 directed towards Sasaki (US 2011/0227562),
As to point 2a,
Applicant argues that the Examiner has not a proper allegation under MPEP 2112.  The Examiner respectfully disagrees.  While the arrangement of Sasaki is not identical to applicant, it is similar in that the Sasaki discloses a rotor element (42),(51), at least one compensation element (414),(418) is arranged at the stator element, the at least one compensation element comprises at least one compensation transmitting coil (414), configured to emit an electromagnetic compensation alternating field (Paragraph [0044]), and at least one compensation receiving coil (418), configured to receive electromagnetic alternating fields 
As to point 2b,
The Examiner’s sole rationale is not that the coupling element overlaps and is radially arranged with respect to the coils are argued by applicant. Instead, the rationale is based on the similarities between the instant application and Sasaki as a whole.  As explained above, the compensation element’s coils are similarly positioned in Sasaki as in applicant’s disclosure in that they are radially displaced from one another, and the coupler element couples these coils in a similar manner as applicant.  The Examiner respectfully notes that while applicant disagrees with this position, applicant has not provided any evidence contradicting the above rationale.  Applicant argues that the conducting section on the rotor and stator in Sasaki are axially displaced and that axially displaced components are not radially arranged with respect to each other.  However, the Examiner respectfully notes that applicant discloses a similar arrangement.  As seen in the figure below, both applicant’s rotor and stator are axially displaced, and the conducting section on the rotor is axially displaced.  While the conducting section is axially displaced from the stator, the variation of the conducting section is in the radial direction.  
Applicant’s Figure 1:

    PNG
    media_image1.png
    605
    669
    media_image1.png
    Greyscale


Figure 1 of Sasaki (Note that the coils of the compensation element and the conducting section (coupler) can be seen in Figures 4 and 5):

    PNG
    media_image2.png
    508
    686
    media_image2.png
    Greyscale



As to point 2c,
While Sasaki may disclose that the coils are used for rotation sensing does not preclude them from being the coils of the instant claims.  Applicant for example may claim a compensation element with compensation coils, but applicant does not positively recite any form of compensation.  Instead, what applicant is essentially claiming are coils in a claimed arrangement, and Sasaki does disclose such an arrangement.  Applicant states that there is very little similarity between the device of Sasaki and that of the claimed device, but the Examiner respectfully disagrees as Sasaki discloses all of the structural features of the device.  While 
Applicant then argues how applicant’s recitation of a rotation angle is detected by an inductive coupling between the rotor element and stator element.  Focusing on claim 1, the Examiner respectfully notes that while inductive coupling has been recited, nothing in the claim excludes the use of the compensation coils to be used in the claimed inductive coupling.  Applicant does not recite distinct coils used for angle sensing from those used for compensation, and applicant further does not positively recite any form of compensation.   Applicant’s claim further do not exclude or preclude the coils of Sasaki from having a dual function allowing them to both be capable of compensating and used for angle sensing. Language limiting the function of the coils can advantageously address such an issue.  
Next, the Examiner acknowledges that applicant’s compensation arrangement is structurally different than the angle sensing arrangement, but such a structural difference is not recited in claim 1, and in fact angle sensing coils or any arrangement thereof is not recited in claim 1.  While such features are later recited, the Examiner respectfully notes that merely because applicant has chosen to name different sets of coils in a different manner does not preclude the coils of Sasaki from being considered the meet the claim requirements.  If applicant’s compensation coils are not used for angle sensing in any manner, than applicant can 
Applicant then argues that the compensating arrangement is structurally differently from the rotation angle sensing portion, and that the two arrangements have different sensitivities.  The Examiner respectfully notes that how the coils of the disclosure are structures does not preclude Sasaki from disclosing the claim features as recited when the arrangement specifics are not recited in the claims.  The Examiner has not stated that the instant application and Sasaki disclose a same coil arrangement, and the argument here, as best understood, is arguing varying degrees of difference.  Even ignoring MPEP 2112 for the moment, the arrangement of the coils in Sasaki are similar to applicant in that the transmitter coil and receiver coil are radially arranged, and a coupler element is applied to these coils in a similar manner as applicant.  This arrangement alone, as best understood, would provide the type of voltage depending predominantly on a relative radial arrangement of the stator and rotor element, especially in light of the fact that the rotor and stator of Sasaki are arranged in a similar manner as applicant, as shown above.  The Examiner further respectfully notes that while applicant is arguing that the compensation arrangement and angle sensing portion have different sensitivities, such a feature does not appear in the disclose, as best understood, and thus applicant’s argument is attorney argument as no evidence has been provided (see MPEP 2145(I)). Furthermore, the Examiner 
As to point 2d,
The Examiner respectfully disagrees that the compensation element of the instant application is substantially different. Like applicant Sasaki discloses a transmitter coil wound around a receiver coil.  While Sasaki discloses a more complex wiring pattern, the receiver coils, as best understood, includes two windings that are wound in opposite phase as seen in Figure 4. Such a winding would reasonable result in the compensation argued by applicant.  That stated, even absent an argument of the similarities between Sasaki and the claims, Sasaki’s coil arrangement would reasonably meet the claim requirements for the reasons explained above.
Applicant continues by arguing some of the differences between the prior art and the instant application, but while these arguments may address a degree of difference between the prior art and claim 1, the Examiner respectfully notes that applicant does not explain why Sasaki’s disclosure would not reasonably disclose the features of claim 1.  Furthermore, Sasaki is not stated to be identical to the instant application, but Sasaki discloses a similar enough arrangement where, as best understood, Sasaki would disclose the features of the claims it is stated to disclose, including claim 1.   As such, the Examiner respectfully disagrees with applicant. 
As to point 4,

Next, as explained above, detecting axial movement does not preclude being sensitive to the radial arrangement as claimed.  Applicant for example does not claim detecting two distinct types of movement.  Applicant’s remaining arguments have been addressed above, and the Examiner directs applicant’s attention to the above response.  
As to point 5,
Sasaki is detecting the coupler element (conductive element) on the rotor, and this element varies radially in position with respect to both the stator and rotation axis.  As such, 
As to Claim 8,
Applicant argues that none of the receiving coils of Sasaki are a single wire strand, but the Examiner respectfully notes that whether single or plural strands are used, an extend of the coil can be the width of a wire.  That stated, the Examiner respectfully disagrees because paragraph [0046] explains, as an example, that the first reception winding 415 is configured with three windings 415a-c and that “They are also arranged to be insulated an isolated respectively by connecting the winding at a via hole 415d to each other” (emphasis added). As such, what is shown is a single wire that is wound in three phases. Applicant then argues that the specification defines “radial extent,” but the Examiner respectfully disagrees.  There is a difference between providing an example of a radial extent as applicant does in contrast by explicitly providing a definition in the specification.  Applicant does not expressly define the phrase “radial extent” in 
Claim Amendment Suggestions
For the purpose of compact prosecution, the Examiner acknowledges that there are differences between Sasaki, and there are many ways that applicant can overcome Sasaki.  For example, the Examiner suggests that applicant consider claiming some of the features that applicant has noted in the arguments. Applicant discloses plural compensation coil arrangements (30) as seen in Figure 3.  Such features are not found in Sasaki, and reciting at least two arrangements where each arrangement includes a compensation receiver coil having a transmitter coil wound around the receiver coil, and where the arrangements are spaced apart from each other circumferentially would prevent Sasaki from being applied as a 102(a)(1) reference.  Alternatively, applicant can further differentiate the compensation element from Sasaki by claiming how it, in combination with the necessary features from the specification, is configured to perform the type of compensation disclosed. 
Election/Restrictions
Applicant has amended the instant application to add claim 21 which incorporates the features of previously withdrawn Claim 13 into the combination with elected Claim 1.  As such, in light of applicant’s amendment, the previous restriction of Claim 13 in the Office Action of 5/11/2021 is withdrawn and this claim will be examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 19, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claims 13 and 21,
The phrase “a compensation receiving coil mounted on the stator element, which is configured to receive electromagnetic alternating fields, the compensation receiving coil including a first counteractive winding and a second counteractive winding in direct electrical communication with the first counteractive winding, the second counteractive winding located completely radially outwardly of the first counteractive winding and having a winding direction different from a winding direction of the first counteractive winding” in the last paragraph of  claim 13 and the similar language found in the last paragraph of claim 21 introduces new matter.  

    PNG
    media_image3.png
    412
    616
    media_image3.png
    Greyscale

As seen above, there is a common cross-over point where one winding, such as (30a), transitions into the second winding, such as (30b).  Because of the manner in which the windings are created, the windings cannot be “completely” outside of each other because the same wire that forms one winding transitions from one winding to another without a break or clear separation between the windings.  For example, as shown in the above figure, if a winding was formed but where the wire clearly stopped forming one winding, exited that winding, and then began to form another winding, then such a showing would reasonably show two windings “completely” outside of each other.  However, in applicant’s figure, the wire directly transitions from one winding to another to the point where there must be a common winding location for the wire where the wire begins to transition from one winding to another.  Because the windings therefore essentially must share part of the wire that also forms each winding, they cannot be completely outside of each other.  As such, the above phrase introduces new matter.

The phrase “a maximum angle subtended by the at least one compensation transmitting coil about the axis of rotation is no more than 25°; a maximum angle subtended by the at least one compensation receiving coil about the axis of rotation is no more than 25°; and a maximum angle subtended by the at least one first electrically conducting section about the axis of rotation is no more than 25°” on lines 2-7 introduces new matter.
As best understood, applicant, in light of the remarks, believes that lines 29-34 of page 15 of the specification provide support for the above feature.  The Examiner respectfully disagrees.  The above specification section does sate that the individual compensation elements extend 25°.  However:
1) Applicant does not originally contemplate that the maximum angle that the compensation elements can extend is 25°.  There is a difference in scope between reciting that the angle that compensation element is extends is 25° versus reciting that the maximum it can extend is 25°.  This is because 1) such a maximum recitation means that the compensation elements cannot extend more than 25°, but the original disclosure does not contemplate this or limit the amount of extension.  Providing an example of how much the element extends is not the same thing as stating that it cannot extend farther.  2) The above maximum degree recitation also reasonably includes angles less than 25°.  However, applicant does not originally disclose using angles less than 25°.  The full range of the scope of being a maximum of 25° reasonably means that all degrees at or less than 25° could be the degree extension for the compensation element.  However, applicant does not originally disclose that the extension can be any degree amount from 0-25°.  

3) Applicant is reciting that the first electrically conducting section extends no more than 25°, but applicant does not originally disclose such a feature.  The section identified by applicant does not state how much the conducting section itself extends.  This phrase therefore introduces new matter because the actual degree extension of the conducting section is not disclosed to be 25°, it is not disclosed to be at a maximum of 25°, and it is not disclosed to reasonably be the full range of 0-25° that is reasonably included in the above claim language.
As to Claim 20,
The phrase “the at least one compensation transmitting coil, the at least one compensation receiving coil, and the at least one first electrically conducting section are configured such that when the rotor and the stator are axially aligned and the electromagnetic compensation alternating field is emitted the at least one compensation receiving coil has an induced output voltage which does not vary as the rotor rotates” on lines 1-6 introduces new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



As to Claims 2-12 and 16-18,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 16-18, 20, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 2011/0227562).
As to Claim 1,
Sasaki discloses a rotation angle sensor, comprising: a stator element (all of 41 except (414),(418)); a rotor element (42),(51) mounted rotatably about an axis of rotation with respect to the stator element (Figures 3-5), (Paragraphs [0028],[0034]) , wherein a rotation angle is detected 
(Note: 
1) While applicant recites a “compensation element,” applicant does not recite any compensation in the claims.  A compensation coil, such as the above recited compensation transmitting coil, is just a coil that is capable of generating a magnetic field.  Sasaki discloses such a feature, and as such the coils identified above as compensation coils reasonably disclose such a feature. Further, Sasaki positions the coils identified as part of the compensation element in a similar manner as applicant, and thus it is reasonable given the similarities to consider the coils of Sasaki as compensation coils.

As to Claim 2,
Sasaki discloses the stator element comprises at least one angle detection transmitting coil (411) configured to emit an electromagnetic angle detection alternating field (Paragraph [0044]), and at least one angle detection receiving coil (415) or (417) configured to detect electromagnetic alternating fields (Paragraph [0045]), the rotor element comprises at least one second electrically conducting section (part of the circular section of the rotor that includes (421) or (511)), the at least one second electrically conducting section is inductively coupled with the at least one angle detection receiving coil (Paragraph [0045]) such that, when the electromagnetic angle detection alternating field is emitted by the at least one angle detection transmitting coil, at least one first alternating voltage is induced in the at least one angle detection receiving coil (Paragraph [0045]), and the at least one second electrically conducting section is configured such that the first alternating voltage induced in the at least one angle detection receiving coil depends, predominantly on a rotation angle between the stator element and the rotor element (Paragraph [0045] / this feature is a property of the system).
As to Claim 3,
Sasaki discloses wherein the at least one compensation receiving coil lies completely radially outside the at least one angle detection receiving coil (Figure 3).
As to Claim 4,
Sasaki discloses at least one angle detection transmitting coil (411), configured to generate an angle detection alternating field (Figure 3).

Sasaki discloses a winding of the at least one compensation receiving coil is arranged with respect to the at least one first electrically conducting section radially with respect to the axis of rotation at least partially overlapping with the at least one first electrically conducting section in a radial direction as viewed along the axis (Figures 3-5).
 As to Claim 6,
Sasaki discloses the at least one first electrically conducting section is an electrically conductive circular ring extending about an outer perimeter of the rotor element in the circumferential direction (Figure 5 / note the pattern of the winding 512 is in a ring shape).
As to Claim 7,
Sasaki discloses the at least one first electrically conducting section extends radially from the axis of rotation (Figure 5), the at least one second electrically conducting section abuts the at least one first electrically conducting section radially, extending in the direction of the axis of rotation (Figure 5 / note that when viewed radially, in light of the disclosure, the two sections would abut each other as well as be adjacent), the at least one second electrically conducting section is arranged, viewed in the radial direction, between the axis of rotation and the at least one first electrically conducting section (Figure 5), and, viewed in the radial direction, a slot, extending in the circumferential direction, is provided between the at least one second electrically conducting section and the at least one first electrically conducting section (Figure 5 / any of the depressions or recesses created in the winding patterns of 422 or 511 due to their respective square wave patterns can be considered the slot or one of the slots created by the square wave pattern of 512 can be the slot, and a recess/depression of one of these that is located between 512 and 421 can be considered the claimed slot).

Sasaki discloses an extent of the slot in the radial direction is at least 50% of the difference between a radial extent of the at least one compensation receiving coil and a radial extent of the at least one first electrically conducting section (Figures 3-5 / note that the radial extent of the coil and conducting section is the thickness of the wire forming conducting section and coil, and the full radial extent of the slot must be at least 50% of the difference between these two elements as the wire that creates the slot is at least the same thickness wire using for the conducting section, and the slot is substantially larger in the radial direction than the thickness of the wire).
As to Claim 9,
Sasaki discloses the at least one second electrically conducting section and the at least one first electrically conducting section form a surface abutting one another radially with respect to the axis of rotation (Figure 5 / any of the depressions or recesses created in the winding patterns of 422, 511, or 512 due to their respective square wave patterns can be considered the slot, and a recess/depression of one of these that is located between 512 and 421 can be considered the claimed slot).
As to Claim 10,
Sasaki discloses the at least one compensation receiving coil comprises an identical number of first partial windings (418a) and second partial windings (418c) which are arranged with respect to one another and with respect to the axis of rotation such that a first alternating voltage component is induced in the first partial winding by the electromagnetic compensation alternating field, and a second alternating voltage component with the opposite arithmetic sign is induced in the second partial winding, and in a predetermined radial arrangement of the at least 
As to Claim 11,
Sasaki discloses for each of the at least one compensation element there is a respective one of the at least one first electrically conducting section (Figures 4 and 5 / note the same number of each section and element).
As to Claim 12,
Sasaki discloses the at least one compensation receiving coil includes at least two compensation receiving coils, the at least two compensation receiving coils are arranged in a predetermined circular segment between 0° and a maximum angle in the range from 170°  to 190°,  the at least one first electrically conducting section includes at least two first electrically conducting sections, the at least two first electrically conducting sections are provided in a predetermined circular segment between 0° and a maximum angle in the range of 170°  to 190° (Figure 4 / note that Sasaki can be said to meet this claim feature because sections of the physical part of the stator that the coils are located on can be said to form the circular segment which can be selected to be within the above claimed angle ranges.)
As to Claim 13,
Sasaki discloses A stator element assembly for a rotation angle sensor, comprising: a stator element  (all of 41 except (414),(418)); a compensation transmitting coil (414) mounted on 
(Note: Winding 415b is in the opposite direction as 415a.  Because the two windings cross each other as seen in Figure 4, these windings, as best understood, are of opposite polarity and thus are reasonably counteractive windings that have a different winding direction.  Also, note that the windings, in light of applicant’s disclosure which shows windings crossing each other in the radial direction,  are completely  radially outside each other for at least part of the path traversed by the windings.  For example, the solid lined portion of 415b is completely radially outward from what is, as best understood, the dashed lined portion of 415a. As such, because the prior discloses the claim feature for at least one reasonable position in the figure, it discloses the claim feature). (Paragraphs [0045],[0054]).
As to Claim 16,
Sasaki discloses the at least one second electrically conducting section is a circular ring sector with respect to the axis of rotation (Figure 5).
As to Claim 17,
Sasaki discloses a radial extent of the at least one first electrically conducting section is smaller than a radial extent of the at least one compensation receiving coil (Figures 3-5 / note the 
As to Claim 18,
Sasaki discloses the at least two compensation receiving coils and the at least two first electrically conducting sections are arranged offset in the circumferential direction of the stator element or of the rotor element by a predetermined angle, between 70°  and 100° (Figure 4 / note that since coils 418a and 418 appear to be oppositely wound, coil 418b must be 90 degrees out of phase which meets the last claim paragraph alternative. Also note that Sasaki can be said to meet the first and second paragraphs because sections of the physical part of the stator that the coils are located on ca be said to form the circular segment which can be selected to be within the above claimed angle ranges.)
As to Claim 20,
Sasaki discloses the at least one compensation transmitting coil, the at least one compensation receiving coil, and the at least one first electrically conducting section are configured such that when the rotor and the stator are axially aligned and the electromagnetic compensation alternating field is emitted the at least one compensation receiving coil has an induced output voltage which does not vary as the rotor rotates (Figures 3-5 / note that when the device of Sasaki is activated but does not rotate, Sasaki discloses this claim feature.  This claim feature does not require rotation and because Sasaki’s invention will always meet this claim requirement when the rotor is not rotating, it discloses the claim feature.)
As to Claim 21,
Sasaki discloses the at least one compensation receiving coil including a first counteractive winding (415a) and a second counteractive winding (415b) in direct electrical 
(Note: Winding 415b is in the opposite direction as 415a.  Because the two windings cross each other as seen in Figure 4, these windings, as best understood, are of opposite polarity and thus are reasonably counteractive windings that have a different winding direction.  Also, note that the windings, in light of applicant’s disclosure which shows windings crossing each other in the radial direction,  are completely  radially outside each other for at least part of the path traversed by the windings.  For example, the solid lined portion of 415b is completely radially outward from what is, as best understood, the dashed lined portion of 415a. As such, because the prior discloses the claim feature for at least one reasonable position in the figure, it discloses the claim feature). (Paragraphs [0045],[0054]).
As to Claim 22,
Sasaki discloses the stator element includes at least one angle detection transmitting coil (411) and at least one angle detection receiving coil (415( or (417); the rotor element includes at least one angle detection electrically conducting section (part of the circular section of the rotor that includes (421) or (511); the at least one angle detection transmitting coil emits an angle detection alternating field (Paragraph [0044]); the at least one angle detection receiving coil and the at least one angle detection transmitting coil couple with the at least one angle detection electrically conducting section and induce an angle detection alternating voltage in the at least one angle detection receiving coil in response to the emitted angle detection alternating field (Paragraph [0045]); and the angle detection alternating voltage depends primarily on a relative .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4, 5, 6, 8, 10, 17, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8, and 9 of U.S. Patent No. 10,928,222 (‘222). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to Claim 1, 
‘222 discloses all of the limitations of this claim, using substantially the same language of the claim, including A rotation angle sensor, comprising: a stator element; a rotor element mounted rotatably about an axis of rotation with respect to the stator element, wherein a rotation angle is detected by an inductive coupling between the rotor element and the stator element; at least one compensation element the at least one compensation element including at least one compensation transmitting coil configured to emit an electromagnetic compensation alternating field, and at least one compensation receiving coil, configured to receive electromagnetic alternating fields,; and at least one first electrically conducting section supported by the rotor, wherein the at least one compensation transmitting coil and the at least one compensation receiving coil of the compensation element are configured to couple with the first electrically conducting section such that,  a compensation alternating voltage is induced in the at least one 
As to Claim 2,
‘222 discloses all of the limitations of this claim, using substantially the same language of the claim, including the stator element comprises at least one angle detection transmitting coil configured to emit an electromagnetic angle detection alternating field, and at least one angle detection receiving coil configured to detect electromagnetic alternating fields, the rotor element comprises at least one second electrically conducting section, the at least one second electrically conducting section is inductively coupled with the at least one angle detection receiving coil such that, when the electromagnetic angle detection alternating field is emitted by the at least one angle detection transmitting coil, at least one first alternating voltage is induced in the at least one angle detection receiving coil, and the at least one second electrically conducting section is configured such that the first alternating voltage induced in the at least one angle detection receiving coil depends predominantly on a rotation angle between the stator element and the rotor element (Claim 1).
As to Claim 4,
‘222 all of the limitations of this claim, using substantially the same language of the claim, including at least one angle detection transmitting coil configured to generate an angle detection alternating field (Claim 1).
As to Claim 5,

As to Claim 6,
‘222 all of the limitations of this claim, using substantially the same language of the claim, including the at least one first electrically conducting section is an electrically conductive circular ring extending about an outer perimeter of the rotor element in the circumferential direction (Claim 5).
As to Claim 8,
‘222 discloses an extent of the slot in the radial direction is at least 50% of the difference between a radial extent of the at least one compensation receiving coil and a radial extent of the at least one first electrically conducting section. (Claim 8).
As to Claim 10,
‘222 all of the limitations of this claim, using substantially the same language of the claim, including the at least one compensation receiving coil comprises an identical number of first partial windings (first sub-coils) and second partial windings (second sub-coils) which are arranged with respect to one another and with respect to the axis of rotation such that a first alternating voltage component is induced in the first partial winding by the electromagnetic compensation alternating field, and a second alternating voltage component with the opposite arithmetic sign is induced in the second partial winding, and Commissioner for Patents2178-2011 August 5, 2021 Page 6in a predetermined radial arrangement of the at least one first 
As to Claim 17,
‘222 discloses all of the limitations of this claim, using substantially the same language of the claim, including a radial extent of the at least one first electrically conducting section is smaller than a radial extent of the at least one compensation receiving coil (Claim 3).
As to Claim 22,
‘222 discloses, as best understood, the stator element includes at least one angle detection transmitting coil and at least one angle detection receiving coil; the rotor element includes at least one angle detection electrically conducting section (second electrically conductive section); the at least one angle detection transmitting coil emits an angle detection alternating field; the at least one angle detection receiving coil and the at least one angle detection transmitting coil couple with the at least one angle detection electrically conducting section and induce an angle detection alternating voltage in the at least one angle detection receiving coil in response to the emitted angle detection alternating field; and the angle detection alternating voltage depends primarily on a relative rotational arrangement of the stator element and of the rotor element to one another about the axis of rotation (Claim 1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858